Citation Nr: 1409877	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1955 to October 1959.  He died in May 2005 and the cause of his death, as listed on his death certificate, was cardiopulmonary arrest due to probable pulmonary embolus or myocardial infarction.  There was no autopsy.  At his death his only service-connected disability was renal and ureteral calculi, rated as 30 percent disabling. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Appellant was notified of that decision by a RO letter dated on August 23, 2005.  VA Form 9, received on August 21, 2006, within one year of the notification of the denial, was accepted as the Appellant's Notice of Disagreement (NOD) initiating an appeal from the August 2005 rating decision.  The RO issued a Statement of the Case (SOC) in May 2007.  In June 2007, the Appellant filed her Substantive Appeal (on VA Form 9).  Thus, the Appellant perfected a timely appeal of this issue.

The Board notes that on the August 2009 VA Form 9 (i.e., her NOD), the Appellant indicated that she desired a hearing before the Board at the local RO (commonly called a Travel Board hearing).  However, in her June 2007 VA Form 9 (i.e., Substantive Appeal), the Appellant made no reference to wanting a hearing of any kind.  However, as she had not formally withdrawn her request for a Travel Board hearing, the Board remanded, in pertinent part, for the AMC to send the Appellant a letter clarifying her intent.  The hearing clarification letter was sent to the Appellant in March 2011, and the Appellant did not respond.  Accordingly, the Board considers the Appellant's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In February 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 
The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In February 2011, the Board remanded this claim for further development to be completed.  The Board's requested development did not include a VA medical opinion; however, upon remand, a VA medical opinion regarding the etiology of the Veteran's death was obtained in February 2012.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board finds the February 2012 VA medical opinion to be inadequate.  Specifically, the February 2012 VA examiner did not address all of the Appellant's arguments regarding the cause of the Veteran's death, and did not address all of the pertinent criteria necessary for deciding this claim on the merits, to include the Veteran's medications taken just prior to his death.  The February 2012 VA medical is inadequate to decide the claim on the merits, and there are no other medical opinions of record.  Accordingly, the Board finds that a VA addendum opinion is needed before this claim can be decided on the merits.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); see also Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008).


Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the February 2012 VA physician for an addendum medical opinion on the cause of the Veteran's death.  If the February 2012 VA physician is unavailable, provide the claims file to another VA physician for an addendum medical opinion.  Inform the VA physician that the Veteran was only service-connected for renal and ureteral calculi during his lifetime.  The claims folder should be made available to the reviewer.  The reviewer's report should discuss relevant service and post-service medical records, records of the Veteran's terminal hospitalization, and records of treatment of the service-connected disability in the period prior to the Veteran's death, as well as other relevant evidence of record.  

The VA physician is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the service-connected renal and ureteral calculi, to include any medications taken for this disability, were an immediate or underlying cause of the Veteran's death?

b) Is it at least as likely as not that the service-connected renal and ureteral calculi, to include any medications taken for this disability, were etiologically related to the cause of the Veteran's death?
c) Is it at least as likely as not that the service-connected renal and ureteral calculi, to include any medications taken for this disability, was a contributory cause of the Veteran's death (i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death)?

d) Is it at least as likely as not that any of the following disorders were incurred in or caused by the Veteran's active military service?
i. Diabetes mellitus?
ii. Hypertension?
iii. Residuals of prostate cancer?
iv. Gout?
v. Rheumatic fever?
vi. Pulmonary embolism?
vii. Myocardial infarction?
viii. Cardiopulmonary arrest?

e) Is it at least as likely as not that any of the following disorders were aggravated (permanently worsened beyond the normal progression) by the Veteran's service-connected renal and ureteral calculi?
i. Diabetes mellitus?
ii. Hypertension?
iii. Residuals of prostate cancer?
iv. Gout?
v. Rheumatic fever?
vi. Pulmonary embolism?
vii. Myocardial infarction?
viii. Cardiopulmonary arrest?

f) Is it at least as likely as not that any of the following disorders were caused by the Veteran's service-connected renal and ureteral calculi?  
i. Diabetes mellitus?
ii. Hypertension?
iii. Residuals of prostate cancer?
iv. Gout?
v. Rheumatic fever?
vi. Pulmonary embolism?
vii. Myocardial infarction?
viii. Cardiopulmonary arrest?

g) If the answer to question (d), (e), or (f) is yes, then please address questions (a) through (c) for that disorder, to include the medications taken for that disorder.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Appellant's lay statements regarding the progression of the cause of the Veteran's death, to include the medical articles submitted by her, and comment on whether the Appellant's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

2.  Thereafter, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Appellant and her representative a Supplemental SOC (SSOC) and afford them an applicable opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


